                                            Case 3:18-cv-04810-JCS Document 149 Filed 09/02/20 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       TANSEER KAZI, et al.,                             Case No. 18-cv-04810-JCS
                                                         Plaintiffs,
                                   8
                                                                                             ORDER GRANTING PLAINTIFFS’
                                                   v.                                        MOTION TO DISMISS
                                   9
                                  10       PNC BANK, N.A.,                                   Re: Dkt. No. 144
                                                         Defendant.
                                  11
                                  12            This action was originally filed by Plaintiff Tanseer Kazi. In November of 2018, the
Northern District of California
 United States District Court




                                  13   parties stipulated to Plaintiffs filing an amended complaint naming Linda Scheid as an additional

                                  14   plaintiff. See Order on Stipulation (dkt. 30). Although Plaintiffs originally moved for both Kazi

                                  15   and Scheid to serve as class representatives, Plaintiffs conceded in their reply brief on class

                                  16   certification that only Scheid qualified as a class representative due to Kazi’s bankruptcy, and the

                                  17   Court certified a class represented only by Scheid. See generally Order re Mot. for Class

                                  18   Certification (dkt. 96).1

                                  19            Plaintiffs now move under Rule 41(a)(2) of the Federal Rules of Civil Procedure to

                                  20   voluntarily dismiss Kazi as a named plaintiff, without prejudice to Kazi (or his bankruptcy trustee)

                                  21   recovering as an absent class member. See generally Mot. (dkt. 144). The bankruptcy trustee

                                  22   does not object to Kazi’s dismissal on those terms. Sitkin Decl. (dkt. 144-2) ¶ 3. Defendant PNC

                                  23   Bank, N.A. (“PNC”) opposes Plaintiffs’ motion, arguing that because Rule 41 only permits

                                  24   dismissal of an “action” in its entirety, Kazi cannot be dismissed as a named plaintiff under that

                                  25   rule while retaining any right to recover as part of the class—and such a result “probably cannot

                                  26   be accomplished any other way,” either. Opp’n (dkt. 147) at 1–2. The Court finds the matter

                                  27
                                  28   1
                                           Kazi v. PNC Bank, N.A., No. 18-cv-04810-JCS, 2020 WL 607065 (N.D. Cal. Feb. 7, 2020).
                                           Case 3:18-cv-04810-JCS Document 149 Filed 09/02/20 Page 2 of 3




                                   1   suitable for resolution without oral argument and VACATES the hearing set for September 4,

                                   2   2020.

                                   3           As PNC notes, the Ninth Circuit has held that Rule 41(a) is not a vehicle for a plaintiff to

                                   4   dismiss some but not all claims against a particular defendant, which must instead be

                                   5   accomplished by amendment under Rule 15(a). Hells Canyon Pres. Council v. U.S. Forest Serv.,

                                   6   403 F.3d 683, 687–88 (9th Cir. 2005). The Hells Canyon court further held that the “‘fact that a

                                   7   voluntary dismissal of a claim under Rule 41(a) is properly labeled an amendment under Rule 15

                                   8   is a technical, not a substantive, distinction,’” and that the plaintiff’s abandonment of a claim in an

                                   9   earlier case (which the defendant argued should have preclusive effect) was best construed as an

                                  10   amendment allowed by that court under Rule 15, to which prejudice did not attach. Id. at 689–90

                                  11   (quoting Nilsson v. Motorola, Inc., 203 F.3d 782, 784 (Fed. Cir. 2000)). The Ninth Circuit has

                                  12   also held that Rule 41(a)’s limitation to dismissal of an “action” is not so strict as to prevent a
Northern District of California
 United States District Court




                                  13   plaintiff from dismissing all claims against a given defendant while retaining claims against other

                                  14   defendants. Id. at 687 (citing Pedrina v. Chun, 987 F.2d 608, 609 & n.1 (9th Cir. 1993)).

                                  15           The dismissal plaintiffs seek here comports with Rule 41(a)(2). Plaintiffs propose to

                                  16   dismiss all of Kazi’s claims, such that Kazi will no longer be a named party in the case. True,

                                  17   Kazi (or the bankruptcy trustee) might still recover as an absent class member, but such is the

                                  18   nature of dismissal “without prejudice,” which Rule 41(a)(2) specifies as the default effect of

                                  19   dismissal thereunder. To the extent that the possibility of recovery in the same action (albeit not

                                  20   as a party) deviates from a typical dismissal, Rule 41(a)(2) grants the Court discretion to dismiss

                                  21   “on terms that the court considers proper.” Here, the Court finds the terms that Plaintiffs have

                                  22   requested to be proper, in order to permit efficient resolution of the case without requiring parallel

                                  23   proceedings between the class and Kazi’s individual claims, nor need for active involvement by

                                  24   the bankruptcy trustee. Courts in this district have routinely granted motions to dismiss named

                                  25   plaintiffs without prejudice to recovery as class members under similar circumstances.2 PNC cites

                                  26
                                       2
                                        Huynh v. Quora, Inc., No. 18-cv-07597-BLF, 2020 WL 4584198, at *3 (N.D. Cal. Aug. 10,
                                  27   2020) (“The Court does not find it would be inequitable or prejudicial to Defendant to allow
                                       Cooper to become an absent class member should the putative class be certified.”); Young v. LG
                                  28
                                                                                          2
                                          Case 3:18-cv-04810-JCS Document 149 Filed 09/02/20 Page 3 of 3




                                   1   no case to the contrary.

                                   2          PNC argues that it “has been prejudiced by Mr. Kazi’s conduct” in that Plaintiffs’ counsel

                                   3   failed to disclose Kazi’s bankruptcy and acted on his behalf after Kazi had entered bankruptcy.

                                   4   Opp’n at 3 (heading capitalization omitted). PNC suggests that Plaintiffs’ counsel therefore might

                                   5   not have had authority to stipulate to adding Scheid as a second plaintiff, which PNC believes

                                   6   warrants discovery and might serve as grounds for a future motion for summary judgment. Id.

                                   7   The Court does not rule on this question at this time—although, given that the Court has approved

                                   8   Scheid as a plaintiff and as a class representative, and that the bankruptcy trustee has stated their

                                   9   lack of objection to Kazi being dismissed from this action while the bankruptcy estate retains

                                  10   Kazi’s rights as a class member, there is likely no merit to PNC’s argument. In any event,

                                  11   whatever merit that position might have, it is not a reason to keep Kazi in the case, because Kazi’s

                                  12   dismissal under the terms proposed will not prejudice PNC. Plaintiffs’ motion is therefore
Northern District of California
 United States District Court




                                  13   GRANTED, and all of Kazi’s claims are DISMISSED without prejudice, including without

                                  14   prejudice to any relief he or his bankruptcy estate might recover as an absent class member.3

                                  15          IT IS SO ORDERED.

                                  16   Dated: September 2, 2020

                                  17                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  18                                                     Chief Magistrate Judge
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24   Chem Ltd., No. 13-md-02420-YGR (DMR), 2015 WL 8269448, at *6 (N.D. Cal. Dec. 9, 2015)
                                       (“With their dismissal, the departing representatives will no longer be part of this case, or at most,
                                  25   will become absent class members to the extent they have any class claims.”), objection to
                                       recommendation denied as moot, (N.D. Cal. Feb. 12, 2016); Fraley v. Facebook, Inc., No. 11-cv-
                                  26   01726-LHK, 2012 WL 893152, at *4 (N.D. Cal. Mar. 13, 2012) (“[T]he Court does not find it
                                       would be inequitable or prejudicial to Defendant to allow Fraley and Wang to become absent class
                                  27   members should the putative Class be certified.”); see also Reply (dkt. 148) at 2–3 (citing these
                                       cases and others in accord from other districts).
                                       3
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                                                                         3
